               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JONATHAN SHELTON,
       Plaintiff,                                    NO. 3:19-CV-0843

              v.                                     (JUDGE CAPUTO)
ABDIRIZAK GURE, YAYA
TRANSPORT LLC, and YOUNG
STARS TRANSPORT INC.,
       Defendants.

                                   MEMORANDUM
      Presently before me is a Motion to Dismiss (Doc. 13) filed by Defendants
Abdirizak Gure (“Gure”), YAYA Transport, LLC (“YAYA”), and Young Stars
Transport, Inc. (“Young Stars”) (collectively, “Defendants”). For the reasons that
follow, the motion to dismiss will be denied.
                                     I. Background
      The facts as alleged in the Amended Complaint are as follows:
      At approximately 3:50 a.m. on May 18, 2017, Gure was operating a Freightliner
hauling a Semi-Trailer. (See Doc. 5, ¶ 26). The tractor was owned by YAYA and the
trailer was owned by Young Stars. (See id. at ¶¶ 27-28). At the time, Gure was
accompanied by an individual in violation of applicable Federal Regulations. (See id.
at ¶ 30). Gure’s tractor-trailer was parked on the right berm of Interstate 80 East in
Snow Shoe Township, Centre County, Pennsylvania in an area designated “no
parking.” (See id. at ¶¶ 31-32).
      Gure then attempted to enter the right hand lane, traveling at approximately 40
mph in a 70 mph zone. (See id. at ¶¶ 33-34). Gure did not have any lights illuminated
on the trailer. (See id. at ¶ 34). At the same time, Plaintiff Jonathan Shelton
(“Shelton”) was operating a tractor-trailer in the right travel lane on Interstate 80 East.
(See id. at ¶¶ 29, 35). Shelton observed Gure’s tractor-trailer unilluminated and
traveling at a low speed. (See id. at ¶ 36). Shelton unsuccessfully attempted to swerve
into the left lane to avoid Gure’s tractor-trailer. (See id. at ¶ 37). Shelton’s vehicle
struck the rear of Gure’s tractor-trailer, causing Shelton’s vehicle to go airborne. (See
id. at ¶¶ 38-39). Shelton suffered severe injuries as a result of the collision. (See id.
at ¶ 40).
       Based on the foregoing, Shelton filed a Complaint against Gure, YAYA, and
Young Stars in this Court on May 15, 2019. (See Doc. 1, generally). Shelton
subsequently filed his Amended Complaint on May 20, 2019. (See Doc. 5, generally).
On August 2, 2019, Defendants moved to dismiss Shelton’s allegations of recklessness
and his request for punitive damages. (See Doc. 13, generally). The motion to dismiss
has now been fully briefed and is ripe for disposition.
                                  II. Legal Standard
       Federal Rule of Civil Procedure 12(b)(6) provides for the dismissal of a
complaint, in whole or in part, for failure to state a claim upon which relief can be
granted. See Fed. R. Civ. P. 12(b)(6). “Under the ‘notice pleading’ standard
embodied in Rule 8 of the Federal Rules of Civil Procedure, a plaintiff must come
forward with ‘a short and plain statement of the claim showing that the pleader is
entitled to relief.’” Thompson v. Real Estate Mortg. Network, 748 F.3d 142, 147 (3d
Cir. 2014) (quoting Fed. R. Civ. P. 8(a)(2)).
       When resolving a Rule 12(b)(6) motion, “a court must consider no more than
whether the complaint establishes ‘enough facts to raise a reasonable expectation that
discovery will reveal evidence of the necessary elements’ of the cause of action.”
Trzaska v. L’Oreal USA, Inc., 865 F. 3d 155, 162 (3d Cir. 2017) (quoting Connelly v.
Lane Constr. Corp., 809 F.3d 780, 789 (3d Cir. 2016)). In reviewing the sufficiency
of a complaint, a court must take three steps: (1) identify the elements of the claim; (2)
identify conclusions that are not entitled to the assumption of truth; and (3) assume the
veracity of the well-pleaded factual allegations and determine whether they plausibly
give rise to an entitlement to relief. See Connelly, 809 F.3d at 787 (citations omitted).
                                           2
“To survive a motion to dismiss, a complaint must contain sufficient factual matter,
accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.
Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009) (quoting Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007)).
                                     III. Discussion
          Defendants’ motion to dismiss the allegations of recklessness and the demand
for punitive damages will be denied. For one, the allegations are sufficient to support
a finding of recklessness. A defendant acts recklessly when “his conduct creates an
unreasonable risk of physical harm to another [and] such risk is substantially greater
than that which is necessary to make his conduct negligent.” Phillips v. Cricket
Lighters, 883 A.2d 439, 445 (Pa. 2005). Here, Shelton asserts that Gure operated the
the tractor and attached trailer unilluminated and with a passenger in violation of state
and federal law, including the Federal Motor Carrier Safety Regulations. A finding
of recklessness is plausible on these facts. See, e.g., White v. Trybala, No. 19-14, 2019
WL 2119982, at *2-3 (M.D. Pa. May 15, 2019) (denying motion to dismiss allegations
of recklessness where the plaintiff pled that tractor-trailer driver failed to stop at a red
light).
          The Amended Complaint also sets forth enough facts to withstand the instant
motion to dismiss the punitive damages demand. The Pennsylvania Supreme Court
has stated that punitive damages “may be awarded for conduct that is outrageous,
because of defendant's evil motive or his reckless indifference to the rights of others,”
and because punitive damages are penal in nature, they “are proper only in cases
where the defendant's actions are so outrageous as to demonstrate willful, wanton, or
reckless conduct.” Hutchison ex rel. Hutchison v. Luddy, 870 A.2d 766, 770 (2005).
“Punitive damages may be awarded in Pennsylvania for reckless conduct, - that is,
conduct less culpable than intentional or willful action,” because “as the Hutchison
court implicitly acknowledged,” “[a] plaintiff can sue for negligence and prove
recklessness, yet still be unable to prove intent.” Brand Mktg. Grp. LLC v. Intertek
                                            3
Testing Servs., N.A., Inc., 801 F.3d 347, 359 (3d Cir. 2015) (citing Hutchison, 870
A.2d at 770-72). Therefore, “punitive damages may be awarded in negligence cases
if the plaintiff proves greater culpability than ordinary negligence at trial,” because
there is nothing in “in law or logic to prevent the plaintiff in a case sounding in
negligence from undertaking the additional burden of attempting to prove . . . that the
defendant's conduct not only was negligent but that the conduct was also outrageous,'
such that it warrants punitive damages.” Brand Mktg. Grp., 801 F.3d at 358 (citing
Hutchison, 870 A.2d at 772-73). “Punitive damages will be imposed where the
defendant knew or had reason to know of facts which create a high degree of risk of
physical harm to another, and deliberately proceeded to act, or failed to act, in
conscious disregard of, or indifference to, that risk.” Hutchison, 870 A. 2d. at 771 n.7.
      At this stage in the litigation, and as explained above, Plaintiffs’ allegations of
recklessness are sufficient. As a result, Plaintiffs’ request for punitive damages will
not be dismissed. See, e.g., White, 2019 WL 2119982, at *3-4; see also Holder v.
Suarez, No. 14-1789, 2016 WL 593620, at *8 (M.D. Pa. Feb. 12, 2019) (denying
motion for partial summary judgment on the plaintiff’s punitive damage claim where
material disputes of fact existed as to whether the defendant was “operating his truck
with inoperable lights” and “whether the hazard lights were operational at the time of
the accident”). Moreover, allegations that a defendant violated Federal Motor Carrier
Safety Regulations, “coupled with allegations of a conscious disregard for the safety
and rights of others,” suffice to state claims for recklessness and punitive damages.
Delamarter v. Couglar, No. 16-665, 2016 WL 3951663, at *2 (M.D. Pa. July 21,
2016); see Burke v. TransAm Trucking, Inc., 605 F. Supp. 2d 647, 655 (M.D. Pa.
2009) (denying defendant’s motion for summary judgment because violation of
FMCSRs presented material issue of fact on issue of punitive damages). In the matter
sub judice, Defendants are alleged to have violated Federal Motor Carrier Safety
Regulation 395 “dealing with hours of service” and Regulation 383 “dealing with
required knowledge and skill” without regard to the safety of other motorists. (Doc.
                                           4
5, ¶ 54(p), (w)). These allegations are sufficient to support a claim for punitive
damages. See, e.g., Maruska v. Bowman, No, 17-2211 (M.D. Pa. June 17, 2019), ECF
No. 17.
                                 IV. Conclusion
      For the above stated reasons, the motion to dismiss will be denied.
      An appropriate order follows.


September 3, 2019                              /s/ A. Richard Caputo
Date                                           A. Richard Caputo
                                               United States District Judge




                                        5
